Kokolis v Wallace (2022 NY Slip Op 01017)





Kokolis v Wallace


2022 NY Slip Op 01017


Decided on February 16, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON
PAUL WOOTEN, JJ.


2019-03521
 (Index No. 703957/18)

[*1]Nicholas Kokolis, respondent,
vAnthony Wallace, appellant.


Da'Tekena Barango-Tariah, Brooklyn, NY, for appellant.
Hach & Rose, LLP, New York, NY (Natasha Berg of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Queens County (Ernest Hart, J.), entered January 15, 2019. The judgment, after an inquest on the issue of damages, is in favor of the plaintiff and against the defendant in the principal sum of $193,413.73.
ORDERED that the appeal is dismissed, with costs.
The appeal must be dismissed because no appeal lies from a judgment entered upon the default of the appealing party (see CPLR 5511; Matter of Mayo v Mays, 195 AD3d 619; Murphy v Shaw, 34 AD3d 657, 658; Fishman v Fishman, 50 AD2d 885, 885).
We decline the plaintiff's request for the imposition of sanctions based upon the defendant's allegedly frivolous conduct in prosecuting this appeal (see Seodarsan v Latchana, 169 AD3d 1078, 1079; Matter of Talbot, 134 AD3d 726, 727).
The defendant's remaining contention is not properly before this Court.
DILLON, J.P., CONNOLLY, BRATHWAITE NELSON and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court